IN THE COURT OF APPEALS
                      FOR THE FIFTH DISTRICT OF TEXAS
                                 AT DALLAS

Justin Douglas Heaton,
   Appellant
v.                                                     No. 05-12-00001-CR
The State ofTexas,
  Appellee

                State's Motion For Leave to Supplement State's Brief


TO THE HONORABLE JUSTICES OF THIS COURT:

       The State of Texas respectfully requests that this Court grant her Motion for
Leave to Supplement State's Brief in the above-styled and -numbered case, in
accordance with Rule 38.7 of the Texas Rules of Appellate Procedure, and shows the

following:
     1. This case is on appeal from the Criminal District Court No. 1 of Dallas County
        Texas, in cause no. F11-00397-H.
     2. Appellant was convicted of Manslaughter, Tex. Penal Code § 19.04, with a
        deadly weapon fmding, Tex. Code Crim. Proc. art. 42.12 § 3(g), and enhanced
        by a prior felony conviction, Tex. Penal Code§ 12.42(b). He was sentenced to

        30 years imprisonment.
     3. This case is set for submission on oral argument for Tuesday, February 19,

        2013, at 9:00a.m.
     4. The State now requests, by this motion, leave fo supplement the State's Brief
        that was filed on October 3, 2012, for the following reasons:
             a. Page 1 of the State's Brief, under "Statement of the Case," states that
                "Appellant was convicted by a jury of the offense of second degree
                felony intoxication manslaughter .... Tex. Penal Code Ann. §§ 49.08(a)

                and 49.01 (a) (West 2011)."

                                                            oRIGINAL
          b. This statement of the case is incorrect. Appellant was convicted of
             manslaughter as shown above. The error is apparently due to a
             misstatement on the written judgment.
          c. The attorney of record for the State is no longer employed by the
             District Attorney's Office, and the undersigned Assistant District
             Attorney was made aware of the case and this error on Thursday,
             February 14, 2013.
          d. The State reasonably believes that justice requires correcting this error
             before the Court through a Supplemental Brief.
The State therefore prays that this Court grant this Motion for Leave to Supplement
State's Brief and accept the Supplemental Brief herein flied.


Respectfully submitted,




Craig Watkins
Criminal District Attorney
Dallas County, Texas




                          CERTIFICATE OF SERVICE

      I certify that a true copy of the foregoing Motion was served on David L.
Richards, attorney for Appellant, at 3001 West Fifth Street, Ste. 800 on February 15,
2013, and by e-mail to DaveRichards@sbsglobal.net.